DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Czaplyski on 9/8/2022.

The application has been amended as follows: 

“a disposable cartridge” in line 2 of claim 1 has been changed to recite --a sealed disposable cartridge--.
“the disposable cartridge” in line 4, line 5, line 7, line 8, line 14, line 16 and in line 17 of claim 1 has been changed to recite --the sealed disposable cartridge--.
“the disposable cartridge” throughout the claims in line 1 of claim 2, line 2 of claim 6, line 3 of claim 8, line 2 and line 5 of claim 10, line 4 of claim 12, line 3 of claim 15, line 4 of claim 16, lines 8, 9, 10, both recitations in line 12, 15 and 17 of claim 17, line 2 of claim 18, line 2 of claim 19 and line 2 of claim 20  have been changed to recite --the sealed disposable cartridge--.
“the disposable container” in line 3 of claim 8 has been changed to recite --the sealed disposable cartridge--.
“a disposable cartridge” in line 2 of claim 17 has been changed to recite --a sealed disposable cartridge holding a non-frozen, sterile medical slurry composition--.
“the disposable cartridge; and the disposable cartridge holding a non-frozen, sterile medical slurry composition, such that the sterile medical slurry composition is self-contained within a closed environment” in lines 4-7 of claim 17 have been amended to recite --the sealed disposable cartridge such that the sterile medical slurry composition is self-contained within a closed environment--. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
A new reference has been made of record. El-Galley (US Pub. No. 2009/0326621) teaches “surgical devices and methods for delivering a cooled solution to a subject. An exemplary embodiment of a surgical device of the present invention comprises a reservoir configure to contain a cooled solution and a tubular probe in communication with the reservoir” in [0005]. El-Galley in specific teaches a medical ice slurry production system comprising: a cartridge 110 that removably placed in a housing 106 (Figs. 8-13) and teaches that “If only fluid is added to the reservoir, it can be pre-cooled. The device can also be configured to cool any solution or fluid or ice/fluid combination introduced therein the interior cavity” in [0068]; an agitator operable with an actuator of the housing to agitate the medical slurry composition such that the ice crystals are reduced to a size sufficient to allow the medical slurry composition including the reduced ice crystals to be delivered to a patient through an end of a needle (mixing member 22 including motor 26 and blade 24); and an access port structured and arranged to allow the medical slurry composition including the reduced ice crystals to be withdrawn or injected from the disposable cartridge while maintaining the sterility of the medical slurry composition including the reduced ice crystals; wherein the access port is defined in the disposable cartridge (connecting point to conduit 118 seen in Figs. 8-13); however, El-Galley teaches a reusable reservoir 110 including a top 112 configured to be removable to receive a mix of fluid/ice therein as discussed in [0043], although reservoir 110 is configured to be disposed after use neither El-Galley alone or in combination teaches a sealed disposable cartridge holding a non-frozen, sterile medical slurry composition, such that the sterile medical slurry composition is self-contained in a closed environment, a cooling device operable with the housing to cool the non-frozen slurry composition held in the sealed disposable cartridge, while placed in the housing, to a temperature sufficient to form ice crystals in the medical slurry composition inside the sealed disposable cartridge and an access port structured and arranged to allow the medical slurry composition including the reduced ice crystals to be withdrawn or injected from the sealed disposable cartridge while maintaining the sterility of the medical slurry composition including the reduced ice crystals as claimed.
Therefore, Claims 1-8 and 10-21 are allowed over the prior art cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794